Exhibit 10.10

Description of Verigy’s Pay-for-Results Program

General

The following is summary of the key provisions of Verigy’s Pay-for-Results
program as in effect during fiscal 2006.  There is no formal plan document
related to this program.  The program is currently under review by Verigy’s
Compensation Committee, and the program may be different for fiscal 2007 and in
subsequent years than it was in fiscal 2006.

The pay-for-results program is designed to link the cash compensation for
designated executives and other key contributors directly to business
performance.  The program provides for the payment of cash bonuses above base
pay if pre-determined business performance measures are met and/or exceeded.

Administration

Beginning with Verigy’s separation from Agilent Technologies, Inc., the
Compensation Committee of the Board administered the program as it related to
executives, and approved attainment levels for all participants.

Participation and Eligibility

All executives and certain other key contributors participated in the program
during fiscal 2006.  To be eligible for payment, participants had to be employed
at the last day of the bonus period.

Plan Operation

The program was administered in six-month performance periods that coincided
with each half of Verigy’s fiscal year. Each participant’s target bonus was an
amount, equal to a fixed percentage of the participant’s base salary.  The
stated percentage included, in each case, a target of 15% of the participant’s
base salary that is tied to the same objective as applies to all employees under
Verigy’s company-wide bonus program.  Target bonuses were paid if 100% of all
applicable performance measures were met in the performance period.

Performance measures for both periods in fiscal 2006 were achievement of target
pro forma operating profit.  Pro forma operating margin is calculated for
purposes of the program by excluding from GAAP results (i) FAS123R compensation
expenses recorded with respect to equity-based compensation; and (ii)
restructuring and separation expenses incurred in connection with Verigy’s
separation from Agilent Technologies, Inc.  For certain individuals, the program
provided weighting for the financial results associated with the product family
with which they are primarily associated while other participants targets were
based entirely on overall company-wide results.


--------------------------------------------------------------------------------




For each 6-month performance period, a plan participant was eligible to earn a
bonus of up to 2 times his or her target bonus.

As Verigy had not yet separated from Agilent Technologies, Inc. until part way
into the second half of fiscal 2006, achievement of performance measures for the
first half of fiscal 2006 was determined by Agilent management.  Achievement of
performance measures, and the specific compensation amounts payable to
executives, for the second half of fiscal 2006 were determined by Verigy’s
Compensation Committee.


--------------------------------------------------------------------------------